Citation Nr: 1447149	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-35 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased compensable rating for bilateral hearing loss disability, prior to July 6, 2011, on an extra-schedular basis.
 
2.  Entitlement to a rating in excess of 20 percent, as of July 6, 2011, for bilateral hearing loss disability on an extra-schedular basis.
 
3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.

 This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal. 

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record. 

In a November 2011 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss prior to July 6, 2011, and granted an increased rating of 20 percent for bilateral hearing loss as of July 6, 2011.  The Board declined to refer the claim for consideration of an extra-schedular rating. The Board also remanded a claim of entitlement to service connection for tinnitus for development, which has not been completed. 

The Veteran appealed the November 2011 decision to the United States Court of Appeals for Veterans Claims.  In a March 2013 Memorandum Decision, the Court set aside that portion of the Board's November 2011 decision that determined that referral of the Veteran's claim for an extra-schedular rating was not warranted and remanded the matter for further proceedings consistent with the decision. The March 2013 Decision did not disturb the Board's findings regarding the schedular rating of the bilateral hearing loss disability.

In November 2013, the Board remanded these matters for additional development.  
The appeal is REMANDED to the Agency of Original Jurisdiction.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

With regard to the claim for service connection for tinnitus, the Veteran last underwent a VA examination in May 2014.  It was noted that the Veteran reported tinnitus that occurred 30 to 40 times a year, or approximately two to three times a month, and lasted up to five minutes.  The examiner concluded that the Veteran's tinnitus was not consistent with recurrent tinnitus and therefore, no opinion was warranted.  That examination did not address the whether the Veteran had tinnitus, and if so, whether it was related to service as requested by the Board remand.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the examiner's conclusion lacks clarity and does not provide the Board with the necessary findings to address the criteria for service connection.  Therefore, the opinion is incomplete.  Thus, the Board has no alternative to remand this matter for further examination and opinion.  

In response to the Board's November 2013 remand instructions, with regard to the claims for higher ratings for bilateral hearing loss on an extraschedular basis, the RO considered and found that extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) was not warranted in a May 2014 supplemental statement of the case.  

The Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, that does not preclude the Board from considering whether referral to the appropriate officials is required.  Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of the Veteran's assertions that bilateral hearing loss disability has markedly interfered with his employment, and findings of significant hearing loss at 6000 Hertz and 8000 Hertz thresholds that are not contemplated by the rating schedule, the Board finds that referral is warranted in this case.  

Accordingly, the case is REMANDED for the following action:
1.  Schedule the Veteran for a VA examination to determine whether the Veteran has tinnitus and, if so, the etiology of tinnitus.  The examiner must review the claims file and must note that review in the report.  Clinical findings should be reported in detail.  The examiner should state whether it is at least as likely as not (50 percent probability or higher) that a diagnosis of tinnitus is warranted.  If a diagnosis of tinnitus is not warranted, the examiner should explain why not.  The examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any current tinnitus is causally related to service or any incident of service, including exposure to acoustic trauma during service.  The examiner should consider the Veteran's competent and credible statements regarding service noise exposure, the onset of tinnitus, and continuity of tinnitus since service.  If it is the opinion of the examiner that the Veteran has tinnitus and it is the result of any other process not related to in-service acoustic trauma or any other incident of service, a rationale must be provided to explain why the current symptomatology is not consistent with in-service noise exposure or why that exposure is not at least a contributing factor to any current tinnitus.  In providing the above opinion, the examiner should discuss the prior opinions in December 2011 and May 2014, to include citation to pertinent medical literature, to support a finding that intermittent or occasional tinnitus is not associated with noise exposure, as opposed to recurrent tinnitus typically associated with noise exposure.

2.  Refer the case to the Director of Compensation and Pension Service for consideration of entitlement to increased ratings for bilateral hearing loss, for each period on appeal, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) (2013).

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

